EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Clifford Ulrich on 4/8/2022.

The application has been amended as follows: 
Amended Claim 16, as follows:
16. (Currently Amended) A coupling, comprising:
a hollow shaft having a radially-projecting collar extending from an outer surface of the hollow shaft, the hollow shaft further comprising axially set apart from the collar:
a shaft at least partially extending into the hollow shaft; and
a ring part provided on the hollow shaft and including a chamfer on an axially inner surface thereof;
wherein the axially inner surface of the ring part is axially restricted by and rests against the collar;
wherein an inner diameter of the ring part in an axial region covered by the chamfer is greater than an inner diameter in an axial region in which the ring part is in contact with the hollow shaft; and
wherein the ring part includes a radially uninterrupted threaded bore into which a screw part is screwed and exerts pressure on the hollow shaft.

Amended Claim 33, as follows:
33. (Currently Amended) A planetary transmission motor, comprising:
a hollow input shaft having a radially-projecting collar extending from an outer surface of the hollow shaft, the hollow shaft further comprising axially set apart from the collar,
an electric motor having a rotor shaft at least partially extending into the hollow input shaft;
a coupling, the hollow input shaft and the rotor shaft being connected by the coupling, the coupling including a ring part provided on the hollow input shaft, the ring part including a chamfer on an axially inner surface thereof;
wherein the axially inner surface of the ring part is axially restricted by and rests against the collar;
wherein an inner diameter of the ring part in an axial region covered by the chamfer is greater than an inner diameter in an axial region in which the ring part is in contact with the hollow input shaft; and
wherein the ring part includes a radially uninterrupted threaded bore into which a screw part is screwed and exerts pressure on the hollow input shaft.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to Claim 16, DE 20 2013 105568 to Stegmann (“Stegmann”) is considered to be the closest prior art, insofar as it discloses: a coupling, comprising: a hollow shaft 3 the hollow shaft further comprising slots axially set apart from the collar: a shaft 1 at least partially extending into the hollow shaft; and a ring part 2 provided on the hollow shaft and including a chamfer on an axially inner surface thereof; wherein an inner diameter of the ring part in an axial region covered by the chamfer is greater than an inner diameter in an axial region in which the ring part is in contact with the hollow shaft; and wherein the ring part includes a radially uninterrupted threaded bore into which a screw part is screwed and exerts pressure on the hollow shaft.
However, the prior art is lacking a teaching, suggestion, or motivation to modify Stegmann so as to further include: a radially-projecting collar extending from an outer surface of the hollow shaft, wherein the axially inner surface of the ring part, which includes the chamfer, is axially restricted by and rests against the collar.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        4/8/2022